 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuburban AMC/Jeep,Inc.'andJohn L.Boyle. Case17-CA-5755June 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSOn January 31, 1974, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andherebyordersthatRespondent,SurburbanAMC/Jeep, Inc., Raytown, Missouri, its officers,agents, successors,and assigns, shall take the actionset forth in the said recommended Order.iThename of the Respondent appears as amended at the hearing.2The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544, enfd.188 F.2d 362(C A. 3, 1951).We have carefullyexamined the record and find no basis for reversing her findingsDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceedingunder Section 10(b) of the National LaborRelationsAct, as amended (29 U.S.C. 151,et seq.)hereinafterreferredto asthe Act.Based on charges filedon September6 and amended October 16, 1973,1 acomplaint issuedon October 26, amended October 29,presenting allegationsthat Suburban AMC/Jeep,Inc.,2hereinafterreferredto astheRespondent, committedunfair laborpracticeswithin themeaning of Sections8(a)(1) and 2(6) and (7) of the Act. The Respondent filediUnless otherwise indicated all dates are in 1973.2The name of the Employer appears as amended at the hearingAt the hearing the General Counsel stipulated to the deletion of thename of John Ferrell,from sec. 3 of the complaint and the Respondentan answer denying that it committed the violations of theAct alleged.3Upon due notice the case was tried before meat KansasCity,Kansas, on November 29. Representativesof all parties were present and participated in the hearing.Based on the entire-record, including my observation ofwitnesses,and after due consideration of briefs, I make thefollowing:FINDINGSAND CONCLUSIONSI.JURISDICTIONRespondent,a Delaware corporationwithitsprincipaloffices and place of business locatedin Raytown,Missouri,isengaged in the operation of an automobile dealershipinvolving the retail sale and service of new cars. In theconduct ofthis business operation,the Respondent's grossvolume exceeds$500,000 per annum,in the course ofwhichRespondent annually purchases goods and serviceshaving a value in excess of $50,000 directlyfrom firms orsources located outside the State of Missouri.I find thatRespondent is now and has been at all timesmaterial hereinan employerengaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.The Issues1.Whether employees ceased work and/or engaged ina walkout.2.Whether theywereconstructively discharged forengagingin protected concerted activity.3.Whether Respondent threatened employees withreprisals including discharge and blacklisting for engagingin concerted activity;refused reinstatement to an employeebecause of his part in the concerted activity; and/orconditioned reinstatement upon agreement to refrain fromengaging in concertedactivity.B.BackgroundItwas Respondent's practice to deduct from the pay ofany employee who had an accident involving a customer'svehicle and/or Respondent's property the cost of anydamages up to the amount of the deductable on Respon-dent's liability insurance coverage. This practice came tothe specific attention of the mechanics and bodyshopemployees when, after such an accident damaging bothcompany and customer property, bodyman Steve Outlawcomplained to fellow employees about the deductionsbeingmade from his paychecks. As a result of thesediscussionsamongthe shop employees, mechanic John L.Boylewas designated their spokesman to arrange ameetingand raise the matter with management. On Augustamended its answer to admit the allegations of secs. 1, 2, and 3 of thecomplaint with the deletion. The complaint was furtheramended to add theallegation that Respondent violated Sec.8(ax1) by threatening to blacklistan employee because of his participation in concertedactivity.211NLRB No. 52 SUBURBAN AMC/JEEP4551,Boyle,with the approval of Service Manager Bill J.Patrick,arrangedfor a meeting4 between employees andRespondent's president, Ernest Yanta.At the meeting held in Yanta's office, employees presentwere invited individually, either by Yanta or Boyle, to statetheir grievances. Robert Calton spoke first and, in turn,each employee present voiced his objections to thispractice of charging the insurance deductable to theemployee involved in the accident. When Yanta told themen he would discuss the matter with the AMC zonemanager andlet them know the results in a few days,employees objected,insistingthat they receive a promptanswer inview of the ever present danger of their incurringsuch a liability in the interim. Yanta then promised to havean answerlater that day.Employees returned to the shop and, after a short period,were againsummoned to Yanta's office. Yanta was notpresent.Management was represented by Patrick andCorporate Secretary-Treasurer Deloris A. Souders. Em-ployees were advised that the Company would establish afund to pay for the losses formerly borne by the employeeinvolved in an accident, unless there was negligence, eitherattributed to the employee by Patrick or presumed afterthree such accidents, in which event the employee wouldbe charged as before. With respect to deductions previous-lywithheld from employees' pay for this purpose, it wasspecifically stated that the money would be refunded toRobert Calton and Royce Allen immediately. Employeesunderstood that,because the amount involved wassubstantial,Steve Outlaw would have to be reimbursed onan installmentbasis until money had accumulated in thefund.5 Nobody mentioned employees Mike Patrick or LesRowe who also had been charged for accidents, but whowere in different job classifications from those of theemployees present at the meetingsIII.THECONDUCT INVOLVEDOn Thursday morning, August 16, Rowe came to Outlawand reported that Yanta said they were not going to receivea refund of accident money which had been withheld fromtheir pay. Outlaw, Rowe, and Mike Patrick went to seeYanta and asked him for the reason. His reply was "theplan was for, from that day forward, and if you don't like ityou can lump it " Their reports of this encounter broughtabout further discussions among employees, some ofwhom felt that Yanta hadreneged ontheir agreement. Atthe coffeebreak, the men gathered in Boyle's "stall," wherethey discussed what they should do about this latestdevelopment. They decided upon another meeting withYanta 7 and one was later arranged by Calton throughYanta's secretary.8Word was then spread among employees that themeeting would be at 1:30 that afternoon. No one of theemployees was designated as spokesman for the meeting.Again there were repeatedmessagesof delay, and the menbegan getting upset. In view of these delays, somebodysuggested that they should all quit work and wait for themeeting. There is no indication who made this suggestionor to whom it was made. However, as some of the menfinished the job assignment being performed, they lockedup their tools and waited for the meeting.9 Around 3:30 themen were notified that Yanta would see them.The men entered Yanta's office and sat down. Yanta4The testimony of the employees indicates that,although the meetingwas scheduled for 2 p.m., because of Mr. Yanta's preoccupation with othermeetings,Patrick periodically relayed to the men messages of delay untilabout 3:30whenthemeeting was actually held. In this respect, Patricktestifiedhe repeatedly attempted to "set up" such meeting, but becauseYanta was still in another meeting he came back to the shop to tell the menhe would keep trying,and that he went a second and a third time to theoffice until he finally succeeded.As I credit Boyle's testimony that hearranged the meeting,I interpret Patrick's testimony as having reference tothe delay in its convening.In any event, it appears that some of theemployees were of the impression that they were not being accordedappropriate consideration.5Credited testimony indicates that Outlaw replied it was alright withhim to receive his money in the manner the Company deducted it from hischeck,i.e., $25 at a time.Patrick testified that when Outlaw asked about his refund, Patrick askedSouders, who said"we'll have to build up a fund."Patrick then told Outlawthat he could not answer Outlaw because the matter would have to be takenup at a later date.Patrick explained that as far as he was concerned he wastalking about"from this day forward"and did not promise Outlaw arefund,but he did not rule out the possibility that Outlaw would be paidback the money deducted because he did not have thatauthority.Souders,on the other hand,testified that whenOutlaw asked about his money "wetold him that that would have to be discussed at a later date. That decisionwould have to be made by Mr.Yanta."Yanta testified that they did agreeto repay Calton and Allen immediately but had not agreed to reimburseOutlaw.However, it is noted that Yanta did not attend that part of themeeting in which employees received management's reply totheir grievancepresentation,and therefore could not testify as to what employees were told.Patrick's"fromthis day forward"limitation is consistentwith whatYanta told employees Outlaw, Mike Patrick,and Rowe on August 16 andwith the notice posted at the timeclock on August 17, but is inconsistentwith the immediate reimbursement of Calton and Allen which,admittedly,was not onlyagreedto but was accomplished before the events of August16. Similarly Souders' testimony that employees were told the decision onOutlaw's entitlement to a refundwould have to be made by Yanta-testi-mony which is not corroborated by any otherwitness-is inconsistent withthe eventsthat followed and the recordevidence generally.In this respect, Ideemit significant that it was Outlaw's complaintsthat brought about muchof the discussions among the employees and the resultingmeeting withmanagement.The proposalwas presented as one which managementbelieved wasa solutionto the problemthe employeeshad raised. Such adefermentof the central grievance being considered,if indeed it werestated,would hardlyhave gone unnoticedby the employees. AlthoughSouderspersonally may have heldthismental reservationin dealing withOutlaw's inquiry,I find,on all the evidence, that it wasnot voiced to theemployees,and that, from the statementsmade bymanagementrepresenta-tives, they carriedfrom the meeting the impressionthat Outlaw would bereimbursed later on an installment basis.That Respondent may have laterdecided to balancean allegedoverpayment to Outlaw against his refund isimmaterial.B Patrick, son of theservice manager,worked as a parts and delivery boy,and Rowe was the porterjanitor.7Amongthe suggestedactionswasonethattheycall in a union, butthere is no evidence that Respondenthad any knowledge of this proposal.8Boylestated hewouldattend a meetingof employees with Yanta butwouldnot arrangeitorbe their spokesman.Thomas Comstock firstattemptedto arrange the meeting,but when hefailedhe turned the matterover to Calton. Patrick testifiedthat he wasbypassedin that he was notasked bythe men to arrange this meeting.I creditComstock's testimonythathe first wentto Patrick, told himthe natureof the problem, and askedPatrick toarrange a meeting andthat Patrick told him he would have to doit himself as he(Patrick)was washing his hands of it.9 Patrick didnot indicate that the menstopped work or that he made anyattemptto assign workto themen who had completed their work and putawaytheirtools. On the contrary, he testifiedhe was engagedin installing aheadlightwhich he had to turnover'to anotherwhen hewas called to themeeting. The recordalso fails to indicatewhether the packing of toolsoccurrednear the men's quitting time. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDimmediately launched into a forceful statement of hisposition,"hollering and yelling" 10 words to the effect thathe knew whattheywere there for; this was his business; hewas going to run it in his way;he would not have a "bunchofGod damn mechanics"telling him how to run hisbusiness; he was the one who paid the bills, and if they didnot like it they could get out. Boyle interrupted to tellYanta that nobody was trying to tell him how to run thebusiness."Yanta insisted,"yes you are,and I am Goddamn mad.This is my business."He then told employeesthat they"could either quit bitching or get...out,"saying,"I'll run my businessthe wayIwant to run mybusinessand if you don't like it youcan get. . . out. Youcan get out right now.You have 30 minutes to get out, orI'llroll your . . . tools out in the street." Boyle stood upand said, "Well, do you have my check ready?" The rest ofthemen also stood up. Yanta told them to turn in theirtime and hewould have their checks ready in 30minutes.Yanta testified that he was irritated at the first meetingbut did give each employee an opportunity to speak. Healso admitted being angry at the meeting of August 16because he felt the men were being unfair.He then relatedthat after he had agreed to this meeting, but was delayedby another matter, John Farrell (variously identified assalesmanager or assistant service manager)came in andtold him the men had their toolboxes locked up and werenot working,and this angered him. Yanta testified that hedid not then, in fact, know why the men had sought themeeting; that he did not make any inquiry about this; thathe commenced the meeting and did all the talking;that hedid use the colorful and forceful language attributed tohim; and that he did generally state what the otherwitnesseshad testified to. Yanta asserted, however, that hegave the men the choice of staying or leaving.12The men went to the timeclock and turned in their cards,then returned to the shop and loaded their tools.13 Soudersmade out their checks. When Patrick gave the men theirpay, he told them to leave their phone numbers with himand that if the men would give him a couple of days hecould cool Yanta down and everybody could go back towork.10This characterization is that of employee witnesses.Souders testifiedshe was not present at the meeting but heard Yanta through the office wallsShe did not hear anyone else speak.i iAlthough Boyle was not designated the employee spokesman, he wasthe only one other than Yanta who spoke at the meeting There is testimonythat when Yanta began speaking he looked directly at Boyle.According toPatrick's testimony, Boyle was the first to speak and stated he wantedCalton to tell his side, when Yanta"got upset and jumped up" andcommenced his forceful statement related by other witnesses herein.Patrickadmittedly was late in arriving at the meeting.Itwould appear that Patrickhas confused Boyle's role in the meeting of August 1 with that in themeeting of August 1612Other credited testimony indicates that,although Yanta stated it as achoice in the first instance,he never really gave employees a chance toexercise that choice,as he permitted little interruption Thus,although hedid not say in so many words, "you're fired,"this was the understanding theemployees garnered from his threat to throw their tools into the street.i3Mechanics employed by Respondent on August 16 were Boyle,McBee,Comstock,Calton,Paul Strylie,and Arnold Watson.Watson wasnot present at this meeting and Strylie did not turn in his time Bodyshopemployees present were Outlaw and an employee identified only as Mike.Mike did not turn in his time.Calton and Outlaw did not return to theirjobs. There is no indication that Outlaw sought to return.14Patrick testified that it was on Monday that Boyle brought in hisThe following morning (Friday, August 17) at about8:30, according to Boyle, he came into the shop and spoketo Patrick, asking whether the men weregoingto get theirjobs back. Patrick told Boyle that Yanta was not going tohireanybody back. Boyle said, "o.k.," turned in hisuniform and left.14 Boyle stated he returned to the shopagain on Monday, August 20. At that time no work wasbeing performed and there were no employees in the shop.Patrick indicated he would inquire of his brother-in-law fora job for Boyle. Boyle further testified that he returned tothe shop later that week seeking employment but was toldby Patrick there was no more room in the shop for him.15At that time, Patrick sent Boyle to see the service managerat a Chevrolet dealer for a job.16Meanwhile, on Friday, August 17, at about 9 a.m.,McBee came to the shop and had a conversation withPatrick who, after various inquiries and comments, asked ifhe would come back to work. McBee, who had alreadyobtained other employment, responded that he was willingto but wanted to speak to Yanta first. Patrick summonedYanta who told McBee, "You don't have to leave. Thatguy up there (gesturing toward Boyle's stall) is causing thetrouble." McBee told Yanta it was not Boyle but Comstockand Calton who "got the meeting up." Yanta stated hethought it was Boyle. It was agreed that McBee wouldreport to his job with all rights and conditions restored onTuesday, August 21, after his normal Monday off.Around 9:30 a.m. Monday, Calton went to the shop andspoke with Patrick who asked Calton if he wished to returnto work. Calton replied that he would but wanted to speaktoYanta about it. Yanta came by and Patrick told himCalton wished to return to work. Yanta replied, "It wouldbe thesameold ..." and walked away.Comstock came into the sales office on Monday eveningfor the purpose of seeking his job. With respect to theconversation which took place between him and Yanta inthe presence of Farrell, Comstock testified as follows:Mr.Yanta started out giving me a talk that he didn'twant troublemakers around there and he didn't wantanybody that was going to stir up trouble, and LarryBoyle was trying to get his job and he would not hireuniform and asked,"[I isMr. Yanta hiringback any of theemployees thatwalked out?" and that he told Boyle he had orders from Yanta that the menwould have to see Yanta first.I accept Boyle's dating of these events ratherthan Patrick's. It is noted that Patrick's versionwould omit the visit byBoyle at which time Patrick offered to make inquiries of his brother-in-lawfor ajob forBoyle.Patrick did not deny that this occurredFurther. I do notcredit Patrick's testimony; he told Boyle that the men had to see Yanta firstbefore they could be rehired. It appears from credited testimony thatrehired employees who saw Patrick and were offered their jobs were theones who requested to talk to Yanta first.isPatrick testified that later in the week Boyle came in to have somewarranty workdone on his car, but Patrick was occupied telling thecustomers there was a walkout and that he could not handle anythingexcept emergencies.On furtherexamination,Patrick fixed this as havingoccurredon Wednesday, August 22,and testified that Boyle did not ask forhis job back, but instead asked whether Patrick needed a mechanic andPatrick told Boyle he had a full crew.16Patrick testified that he received a call from thisindividualinquiringfor a mechanic and he replied he knew a real good oneThe job availablewas for a used car mechanic and during his interviewwith that employer itwas agreed that Boyle should not be employed in thejob because he was anew car and line mechanic and would not remain if an opening in hisregular line of work occurred. SUBURBAN AMC/JEEP457him back because he was a troublemaker and he wouldfix it so Larry Boyle would not work for another AMCdealer in ICansi s City. I toldhim-hesaidsomething about Larry being a ring leader of thetrouble there. I told him Larry was not the ring leaderand if he would hire me back I would not give him anytrouble and he said that is fine, come back in themorning.Comstock returned to work on Tuesday, August 21.17 Hefurther testified that other shop employees on dutyTuesday wereMcBee, Strylie and Watson, and thatRespondent did not have a full crew of mechanics but didfill the remaining vacancies within a week.18Yanta testified that Boyle never came to him to ask forhis job back. In this connection Yanta stated, however,that there were quite a few things he would have wanted totalkwith Boyle about before he would have taken Boyleback but he did not think there would have been aproblem. Yanta did not directly deny that he did not wantto take Boyle , back because he considered Boyle atroublemaker.Yanta denied he told Comstock he considered Boyle atroublemaker but did not deny he made the commentstestified to byMcBee. Yanta also denied he ever toldanybody he would see to it that Boyle would never get ajob at any other AMC dealer. He testified that he heardthis rumor later and denied that this was true. When askedwhether he told Comstock he would be hired back if he(Comstock) would agree not to be a troublemaker, Yantaanswered, "I suspectI did, yes."Testimony of both Yanta and Patrick,as wellas otherrecord evidence, indicates that Boyle was regarded as amechanic of superior ability and had received recognitionas such.C.Analysis and ConclusionsIt is the General Counsel's contention that at the August16meeting Respondent's president presented employeeswith an ultimatum that they cease engaging in concertedactivity or get out; that this constituted a constructivedischarge of employees because of their protected concert-ed activity which violated Section 8(a)(1) of the Act,-,19 andthat an order requiringreinstatementand backpay which isthe normal remedy for unlawful discharges is warranted.Alternatively, the General Counsel asserts that, even if it isfound the employees were not discharged but walked out,they wereengagedin protected concerted activity andentitled to the remedy normally accorded economicstrikers including reinstatementand- backpayfollowing anunlawful refusal after a request to return to the job.17About amonth laterComstockgave notice to terminate hisemployment because he was movingto another city.18Patrick,who testified he had toldBoyle on Wednesdayhe had a fullcrew, named as mechanicson duty on August 22McBee,Comstock, Strylie,an individual named Kaywood,and himself.He furtherindicated that onWednesday he used Farrell on the greaserack and toassist him on thefloor;that Leo,the bodyshop foreman anda bodyshopemployee namedMike were also there although thebodyshop had closed down Patrickexplained that they had stopped making appointments"because of thewalkout"and were rejecting all businessbecause they did not have the mento work and were waiting to see whatwould happen.19At various times during the hearingboth the General Counsel and II find insufficient evidence to establish that the men inthe shop had concertedly stopped work aftera suggestionwas made by someone that they do so. This commentappears to have been no more than an expression offrustration which, although stated, was not clearly actedupon by employees. The fact that one or more of theemployeesmay have put away their tools when theycompleted their work and waited for the meeting does notrequire a contrary conclusion. Patrick who was their directsupervisor and who was in the shop during this entireperiod gave no testimony concerning any such conduct,and it may be assumed that if such was the prevailingconduct he not only would have noticed it and taken someaction, but also would have testified as to what took place.Significantly,Farrell,who purportedly reported suchconduct on the part of the men, was never called to testifyconcerning what he had observed or what he had reportedto Yanta. On the contrary, evidence that work was still inprogress is indicated by Patrick's testimony that hepersonally was involved in a repair problem which he hadto turn overto someoneelsewhen the word came thatYanta wouldsee the men.Similarly, the testimony thatafter the meeting the men returned to the shop to pack uptheir tools would indicate that they had not previouslydone so. On the basis of all the evidence, I find that theshop employees did not engage in a cessation of workbefore their meeting with Yanta on August 16.There is virtual unanimity concerning what was said inthe August 16 meeting by Yanta and the men, and whattookplace immediately following the meeting. Theuncontradicted testimony presented clearly reveals inYanta's total conduct,aswell as inhis statements, anultimatum to employees that they cease their concertedactivity ("quit bitching" and let him run his business hisway) or be discharged ("get out" within 30 minutes).20 Ifind that these and similarstatementsmade by Yanta toemployees at the August16 meetingconstitute threats ofreprisal forengaginginprotected concerted activityviolative of Section 8(a)(1) of the Act. There is no savinggrace in the fact that at first this was stated as analternative.For, requiring employees to give up theirstatutory right to engage in protected concerted activity inexchange for continued employment constitutes the impo-sition of an unlawful condition to continued employmentamounting to a constructive discharge.21Even if Yanta had received a report that the employeeshad stopped working and was angry because he believedthe employees were refusing to perform their work in orderto force him to conduct the meeting they had requested,and if hisstatementsare interpreted as an ultimatum thatthey return to the shop and perform their work or bereferred to the five employees as "8(a)(3)s."Thiswas an inadvertent buterroneous label as a violation of Sec. 8(a)(3) of theAct isnot alleged in thecomplaintCorrectionof this inadvertence does not, however,require achange of any ruling made,nor does the mislabeling affect or alter themeaning ofany ofthe statements made.20To be protected,the employees'concertedactivityneednot involve aformal organization with an officially designated spokesmanor contemplatecollective bargaining through unionization.See Carbet Corp.,191NLRB892.21SeeAmericanEnterprises, Ind,191 NLRB866, 868-869,Royal Crown[BottlingCo., Inc,188 NLRB352-353. Verbalabuse alonemay bedeemed aponstructive discharge SeeMarie AntoinetteMfg.,193NLRB 396, 399. 458DECISIONSOF NATIONAL LABOR RELATIONS BOARDdischarged, his conduct was unlawful. For, the voicing ofgrievances,which was the concerted effort in which theemployees were engaging, is a protected concerted activityand a strike for that objectiveis alsoprotected, and one forwhich employees may not lawfully be discharged.22In the final analysis, however, the specificstatementsmade and the total impact of Yanta's meeting withemployees on August 16 amounted to a discharge 23 aspunishmentfor continued concerted activity, by whichRespondent interferedwith,restrained,and coercedemployees in theexerciseof their statutory rights inviolation of Section 8(a)(l) of the Act.Yanta virtually admitted that he conditioned thereinstatementof employee Comstock upon the latter'scommitment to refrain from engaging in protected concert-ed activity. I find that Respondent violated Section 8(axl)of the Act when, in the interview in which Comstock wasseeking hisjob back, Yanta advised that he did not wantany troublemakers around there and withheld his replyuntil afterComstock assured him Comstock would not giveany trouble, whereupon Yanta ceased expounding on hisopposition to troublemakers and told Comstock to reportto work the following morning. I also find that Yanta'sstatementtoMcBee regarding Boyle causing the trouble,when discussingMcBee's reinstatement, carries a threatviolative of Section 8(a)(1) of the Act.It is charged that Respondent discriminatorily refused toreinstateBoyle because it viewed him as the ringleader insuch concerted activity. There is substantial evidenceindicating thatRespondent had cause to,24 and did,believe25 that Boyle was the leader of the group activity,and that Respondent referred to him as a "troublemaker."Boyle was the first to arrive at the shop the morningfollowing the termination of the employees and to askPatrick whether the men weregoingto get their jobs back.Patrick responded negatively. Yet a half hour later whenMcBeecame by the shop to verify the hours relating to thepay he had received, but not to seek reemployment as hehad already obtained employment elsewhere, Patrick usedvarious approaches to persuade McBee to return to the job.Boylemade repeated contact with Patrick relating toreemployment and to his job-seeking efforts and Patrickseemedmostwilling to assistBoyle find a job elsewhere,meanwhilewithholding information that men were beingrehired and finally falsely telling Boyle Respondent hadalready hired a full crew. Patrick himself set the date of thisss SeePhillipsIndustries,Inc.,172NLRB 2119, 2128:"Concertedactivitiesfor the purpose of mutual aid and protection include thepresentation of grievances and atemporarystoppageof work topresentgrievances.Whether the employees engaged in a 'walkout'[ElectronicDesign and DevelopmentCompany,Inc.,168NLRB 763] or a 'walkup'[N.L.R.B v. Kennametal,Inc.,182 F.2d 817(C.A.3)] in quest of improvedterms and conditions of employment,where such action is not forbidden bya valid subsisting collective-bargaining agreement,such activity is protectedactivity within the meaning of Section 7 of the Act."23 1 find nothing in the circumstances herein warranting the label"walkout"applied to the events of August 16 by Respondent's officials bothin testimony and in communications with customers,the public, otherdealerships,and the employees.The evidence clearly establishes that theonly reason practically all of the shop employees absented themselves fromwork at the same time was Yanta's 30.minute time limit within which theywere to take their tools and vacate the premises. That this was clearly thesituation is emphasized by Supervisor Patrick's invitation to all employeesas they were leaving to give him their phone numbers so he could reachadvice as Wednesday, August 22, when Boyle came intothe shop to have some warranty work done and askedPatrickwhether he needed a mechanic. The evidenceestablishes that at thattimeRespondent had not filled allthe vacancies.Some effort was made to attribute the failure to rehireBoyle to the fact he failed to seek reinstatement or rehirefrom Yanta personally. In his testimony, Yanta enumerat-ed a list of matters and alluded to others he would havewished to discuss with Boyle personally before he wouldhave rehired Boyle, had Boyle sought him out. Yantaindicated that had such an interview been satisfactory,Boyle probably would havebeenreinstated.Inhistestimony Yanta based this conclusion on the assertionthat he rehired all the others who spoke to him. This ishardly a convincingargument,forYanta admittedlyextracted from Comstock a commitment to refrain fromprotected concerted activity. Similar assuranceswereimpliedin the McBeeinterview and Yanta, by actions andcomment, refused to discuss Calton's stated desire to havehis job back.Moreover, when employees left the shop on August 16they were told by Patrick to maintain contact with him forthe purpose of returning to their jobs and this is what Boyledid. If an interview with Yanta was necessary, it must beconcluded that this information was deliberately withheldfrom Boyle while the desire of McBee and Calton to seehim were called to Yanta's attention when such interestwas discussed with Patrick.All of thesecircumstancesclearly point to a deliberatedesign to avoid reemploying Boyle. As Respondent hadrepeatedly acknowledged Boyle's superior ability andfrequently outstanding performance as a mechanic, andnone of the matters for discussion listed by Yanta wereadvanced by him as Respondent's reasonfor so obviouslyavoiding rehiring Boyle, the inference is inescapable thatRespondent discriminatorily failed and refused to restorehis job to Boyle because of his part in the concertedactivity for which employees had been discharged. I findthatRespondent thereby violated Section 8(a)(1) of theAct.With respect to the allegation that Respondent threat-ened to blacklist an employee, I have credited Comstock'stestimonyrelating hisinterview with Yanta in which itappears that the latter asserted "he would fix it so LarryBoyle would not work for another AMC dealer in Kansasthem and theycould return to work as soon as Yanta's temper cooleddown.24Boyle had been instrumental in arranging the first meeting ofemployeeswith Yantaon the subject of their grievances and had acted asemployee spokesman at that meeting.Itwas Boyle's "stall"where theemployees gathered for their discussions of their problemsand Patrick hadobserved them in Boyle's stall engaged in discussions on the morning ofAugust 16.Further, although Boyle had refused to arrange the August 16meeting or to act officially as the employee spokesman,he was the onlyemployee who spoke up at the meeting and it was Boyle who first rose andasked about his pay, followed byall the other employees at the meeting.25During the meeting, Yanta began stating his position looking directlyat Boyle who clearly felt compelled to respondby denyingthe accusation.Yenta told McBee at the latter's reinstatement interview on the followingmorning that it was Boyle who was causing the trouble,and that hethoughtitwas Boyle who had"got up"the meeting of August 16. Yanta specificallyreferred to Boyle,inhisconversation in the Comstock reinstatementinterview, as the troublemaker. SUBURBAN AMC/JEEPCity. . . ." Although I cannot find in the substantialevidence presented on this subject thatYanta took anysteps directedtowards-call ying out any such scheme, and Iso hold despite the difficulties encounteredby Boyle inobtaining employment,Yanta's demonstratedpropensitytoward strong statements when he is angry leads me toconclude that he did make a statement reasonably close tothat related by Comstock. I do not credit his denial thereof.In the circumstances in which they were uttered,I find thatYanta did threaten blacklisting as a retaliatory measure forconcerted activity and, thereby,Respondent violatedSection 8(a)(1) of the Act.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondentisan employerengaged incommercewithin themeaning of Section2(2), (6), and (7) of the Act.2.By threatening employeeswith discharge or otherreprisals;by dischargingMarion McBee,John L. Boyle,Thomas Comstock, Robert, A. Calton, and Steven P.Outlaw,and failing and refusing,unconditionally, toreinstate the last four namedemployees; by imposing anunlawfulconditionupon reinstatement;and by threaten-ing to blacklist an employee,all forengagingin protectedconcertedactivities,thereby interfering with, restraining,and coercing employees in the exerciseof their Section 7rights,Respondent has engagedin andisengaging inunfair laborpractices withinthe meaningof Section 8(a)(1)of the Act.3.Theaforesaid unfairlabor practices affect commercewithin themeaning of Section 2(6) and (7) of the Act.4.TheRespondentdid not violate the Act in any othermanner alleged herein.THE REMEDYFor the purpose of effectuating the policiesof the Act, itwill be recommended that Respondent be ordered to ceaseand desist from engaging in the unfairlaborpracticesfound,and from in any other manner interfering with,restraining,or coercing its employees.Further, it will be recommendedthatRespondent beordered to offer John L. Boyle,RobertA. Calton, andSteven Outlaw,26 immediate and full reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges,and to makeeach of them,Thomas Comstock and Marion McBee,27whole for any loss of earnings and other benefits sufferedbecause of Respondent'sdiscrimination against them bypayment to each of a sum of money equalto that which he2eThe General Counsel conceded that McBee was given an uncondi-tional and adequate reinstatement,and therefore his name is omitted fromsuch requirement.Although Comstock accepted the unlawful condition andreturned to work on August 21, he thereafter terminated his employment forpersonal reasons.Accordingly,itwill not be recommended that he now begiven an unconditional offer of reinstatement.27As Comstock left his job for reasons unrelated to the unlawfullyimposed conditions he is deemed to have indicated he had no furtherinterest in employment with the Respondent,and his entitlement tobackpay shall cease as of the date he terminated such interim period ofunlawfully conditioned employment.459normally would have earned, absent the unlawful discrimi-nation,with backpay and interest computed under theestablished standards of the Board, in accordance with theformula set forth inF.W.Woolworth Company,90 NLRB289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon theforegoing findings of facts,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER28The Respondent, Suburban AMC/Jeep, Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with reprisals of discharge;discharging, and failing andrefusing,unconditionally, toreinstateemployees; imposing unlawful conditions uponreinstatement;and threatening to blacklist an employee,for engaging in concerted activities for their mutual aid orprotection, or in any like or related manner interferingwith,restraining,and coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by anagreement in conformity with Section 8(aX3) of the Act, asamended.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer John L. Boyle, Robert A. Calton, and Steven P.Outlaw, immediate and full reinstatement to their formerjobs or, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make each of them, MarionMcBee and Thomas Comstock, whole for any loss ofearningseachmay have suffered by reason of thediscriminationagainst themin the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,and reports, and all other recordsnecessary for determination of the amount of backpay dueand the rights of reinstatement under the terms of thisrecommended Order.(c) Post at its place ofbusinessat Raytown, Missouri, theattached noticemarked "Appendix." 29 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter in conspicuousplaces where notices to employees are customarily posted.Reasonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by any other material.28 In the event no exceptions are filed asprovided by Sec.102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by the Boardand becomeits findings, conclusions,and Orderand allobjections thereto shall bedeemed waived for all purposes.29 In the event that the Board's Order is enforcedby a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board." 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify theRegionalDirectorforRegion 17, inwriting,within 20 days from the receipt of this Order, whatsteps Respondent has takento comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintendto carry out the Order of the Board and abide bythe following:WE WILL NOT discharge, threaten to discharge or toblacklist,refuse to reinstate,place unlawful conditionsupon reinstatement,or otherwise punish employeesbecause they have engaged in concerted activities fortheir mutual aid or protection.WE WILL offer John L. Boyle, Robert A. Calton, andSteven P. Outlaw immediate and full reinstatement,and will give backpay to them and to Marion McBeeand Thomas Comstock.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights.All employees are free to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection. Our employees are also free to refrain fromany or all such activities.DatedBySUBURBANAMC/JEEP, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 616Two Gateway Center, Fourth At State, Kansas City,Kansas 64101, Telephone 816-374-4518.